Name: Commission Implementing Regulation (EU) 2016/1006 of 22 June 2016 amending Regulation (EU) No 255/2010 as regards the ICAO provisions referred to in Article 3(1) (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: transport policy;  air and space transport;  international law
 Date Published: nan

 23.6.2016 EN Official Journal of the European Union L 165/8 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1006 of 22 June 2016 amending Regulation (EU) No 255/2010 as regards the ICAO provisions referred to in Article 3(1) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 551/2004 of the European Parliament and of the Council of 10 March 2004 on the organisation and the use of the airspace in the single European sky (the airspace Regulation) (1) and in particular Article 6(7) thereof, Whereas: (1) Article 3(1) of Commission Regulation (EU) No 255/2010 (2) requires that the planning, coordination and execution of air traffic flow management (ATFM) measures by the parties, or agents acting on their behalf, involved in ATFM processes referred to in Article 1(3) shall comply with the ICAO provisions specified in the Annex. That Annex refers to definitions and various provisions laid down in Annex 11 to the Convention on International Civil Aviation (the Chicago Convention), and more specifically to its 13th edition dated July 2001, which incorporates Amendment No 47. Since the adoption of Regulation (EU) No 255/2010, the ICAO has amended a number of definitions and provisions of Annex 11 to the Chicago Convention, most recently incorporating Amendment No 49. (2) The Annex to Regulation (EU) No 255/2010 also refers to provisions laid down in the ICAO Regional Supplementary Procedures (Doc 7030), and more specifically to its 5th edition dated 2007. However, the 5th edition of Doc 7030 is in fact dated 2008 and the reference to the edition date 2007 needs to be corrected. (3) The references in Regulation (EU) No 255/2010 to Annex 11 to the Chicago Convention and to ICAO Doc 7030 should therefore be corrected and updated in order to enable the Member States to meet their international legal obligations and ensure consistency with the ICAO's international regulatory framework. (4) Regulation (EU) No 255/2010 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Single Sky Committee, established by Article 5 of Regulation (EC) No 549/2004 of the European Parliament and of the Council (3), HAS ADOPTED THIS REGULATION: Article 1 The Annex of Regulation (EU) No 255/2010 is replaced by the following: ANNEX List of the ICAO provisions for the purposes of air traffic flow management 1. Chapter 3 paragraph 3.7.5 (Air Traffic Flow Management) of Annex 11 to the Chicago Convention  Air Traffic Services (13th edition  July 2001, incorporating amendment No 49). 2. Chapter 3 (ATS system capacity and air traffic flow management) of ICAO Doc 4444, Procedures for Air Navigation Services  Air Traffic Management (PANS-ATM) (15th edition  2007). 3. Chapter 8 paragraph 8.3 (Exemptions from ATFM slot allocation) of ICAO Doc 7030, European (EUR) Regional Supplementary Procedures (5th edition 2008). 4. Chapter 8 paragraph 8.4 1.c) (on aircraft operator adherence to ATFM measures) of ICAO Doc 7030, European (EUR) Regional Supplementary Procedures (5th edition 2008). 5. Chapter 2 paragraph 2.3.2 (on changes to EOBT) of ICAO Doc 7030, European (EUR) Region Supplementary Procedures (5th edition 2008). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 June 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 96, 31.3.2004, p. 20. (2) Commission Regulation (EU) No 255/2010 of 25 March 2010 laying down common rules on air traffic flow management (OJ L 80, 26.3.2010, p. 10). (3) Regulation (EC) No 549/2004 of the European Parliament and of the Council of 10 March 2004 laying down the framework for the creation of the single European sky (the framework Regulation) (OJ L 96, 31.3.2004, p. 1).